Browne, C. J.
The only question presented in this case is the sufficiency of the evidence to support the verdict.
No useful purpose would be served to recite any of the evidence, or attempt to analyze it.
There was conflict in the testimony, but this was settled by the jury, and' there was substantial competent evidence to support the verdict.
*524“Where the only question presented on writ of error from the court is the sufficiency of the evidence to support the verdict, and it appears from the record that there is sufficient legally competent evidence to support the verdict, and there is nothing to indicate that the jury was influenced by considerations outside the evidence, the judgment will not be reversed.” Howard v. State, 83 South. Rep. 87. ,
The judgment is affirmed.
Taylor, Whitfield, Ellis and West, J. J., concur.